 



Exhibit 10.1

 



AMENDMENT TO SHARED SERVICES AGREEMENT



 

This Amendment (the "Amendment"), dated as of March 4, 2016, amends that certain
Shared Services Agreement entered into as of December 4, 2015, between Walker
Innovation Inc., a Delaware corporation (“Walker Innovation”) and Flexible
Travel Company LLC, a Delaware limited liability company ("FTC") (the
"Agreement").

 



For good and valuable consideration, Walker Innovation and FTC agree as follows:

 

1.Schedule A to the Agreement is amended and restated in its entirety as set
forth on Schedule A to this Amendment.

 

2.Except as amended by this Amendment, the terms of the Agreement shall remain
the same and the Agreement, as amended by this Amendment, shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first set forth above.

 





FLEXIBLE TRAVEL COMPANY, LLC   WALKER INNOVATION INC.                   By:
/s/Jay Walker   By: /s/Jonathan Ellenthal   Name: Jay Walker     Name: Jonathan
Ellenthal   Title: Chairman     Title: Chief Executive Officer                  
         

 



 

 

 

 

Schedule A

Walker Innovation Schedule of Services

Effective March 3, 2016

 

 

Description of Services

Hourly Charge • Strategic Planning and Marketing Services $210, not to exceed
120 hours per month without approval of Walker Innovation Audit Committee •
General Marketing Services $130, not to exceed 120 hours per month without
approval of Walker Innovation Audit Committee • Contract Drafting, Negotiations
and other Legal Support $185, not to exceed 55 hours per month without approval
of Walker Innovation Audit Committee • Patent and other Intellectual Property
Legal Support $120, not to exceed 55 hours per month without approval of Walker
Innovation Audit Committee • General Legal Services (Paralegal) $  45, not to
exceed 55 hours per month without approval of Walker Innovation Audit Committee
• Strategic Finance Support $175, not to exceed 55 hours per month without
approval of Walker Innovation Audit Committee • General Bookkeeping Support
$  65, not to exceed 55 hours per month without approval of Walker Innovation
Audit Committee • Human Resource/Recruiting Support $105, not to exceed 150
hours per month without approval of Walker Innovation Audit Committee • Computer
Maintenance and Services Pricing available upon request, not to exceed 55 hours
per month without approval of Walker Innovation Audit Committee • Equipment
Rental Pricing available upon request, not to exceed 55 hours per month without
approval of Walker Innovation Audit Committee • Office Services Pricing
available upon request, not to exceed 55 hours per month without approval of
Walker Innovation Audit Committee • Office and Computer Supplies Pricing
available upon request, not to exceed 55 hours per month without approval of
Walker Innovation Audit Committee • Postage & Delivery Pricing available upon
request, not to exceed 55 hours per month without approval of Walker Innovation
Audit Committee • Office Space and Utilities Pricing available upon request, not
to exceed 55 hours per month without approval of Walker Innovation Audit
Committee

 

Hourly Fees

Hourly fees payable by Flexible Travel to Walker Innovation for each of the
above-listed services reflect an amount approximately equal to Walker
Innovation’s cost of providing such service. Any service requiring the retention
of external advisors such as audit-related or legal shall first require the
written approval of Flexible Travel’s Chief Executive Officer and then be billed
directly to Flexible Travel.

 

 



 

